In an action for an accounting, plaintiff appeals from an order of the Supreme Court, Kings County, entered February 19, 1965, which denied his motion to take his own deposition on written interrogatories in Norway. Order affirmed, with $10 costs and disbursements. When the action was commenced plaintiff was a resident of this State. Thereafter, he became a resident of Norway. He now moves to take his deposition on written interrogatories. In support of the motion he has submitted only the affidavit of his attorney which merely alleged that he (the plaintiff) “ is suffering from a physical disability which makes the date of his return to the United States uncertain.” Under the circumstances, the motion was properly denied (cf. Johnson v. Phillips, 283 App. Div. 819, 820; Healy v. Rennert, 15 Misc 2d 561, 562). Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.